Exhibit 10.1

COMPENSATION INFORMATION FOR THE COMPANY’S NAMED EXECUTIVE OFFICERS

The table below provides information regarding the 2013 actual cash bonus amount
and the 2014 base salary and target cash bonus amount for each “named executive
officer” of Exelixis, Inc.

 

Named Executive Officer

  

2013 Actual

Cash Bonus(1)

   2014 Annual
Base Salary      2014 Target Cash Bonus
(% of 2014 Base Salary)

Michael M. Morrissey, Ph.D.

   $420,000    $ 770,000       60%

President and Chief Executive Officer

(principal executive officer)

        

Frank Karbe

   $216,453    $ 519,488       45%

Executive Vice President and

Chief Financial Officer

(principal financial officer)

        

J. Scott Garland

   $181,084    $ 430,577       45%

Executive Vice President and

Chief Commercial Officer

        

Gisela M. Schwab, M.D.

   $214,356    $ 523,982       45%

Executive Vice President and

Chief Medical Officer

        

Pamela A. Simonton, J.D., LL.M.

   $193,736    $ 445,592       45%

Executive Vice President, Exelixis

        

 

(1) To be paid in March 2014.